Mr. Presiding Justice Baume delivered the opinion of the court. This is a suit by appellant against appellee to recover for services rendered as bailiff at the September term, 1908, of the Circuit Court of Jersey county. The case was tried by the court without a jury and resulted in a finding in favor of appellee and judgment against appellant for costs. The only alleged errors urged upon our attention by appellant for a reversal of the judgment are, that the finding and judgment of the court is against the evidence, and that the court erred in applying the law to the facts as found. It does not appear from the bill of exceptions that appellant .excepted to the finding and judgment of the court, neither does it appear that any propositions of law were submitted to the court to be held as the law of the case. In the absence of such showing in the bill of exceptions the action of the trial court in the respects indicated, is not properly preserved for review in this court. Grand Pacific Hotel Co. v. Pinkerton, 217 Ill. 61; Tucker v. Duncan, 224 Ill. 453. The judgment of the Circuit Court will be affirmed. Motion to tax cost of additional abstract to appellant is denied. Affirmed,.